Citation Nr: 0212459	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye enucleation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By an unappealed April 1948 rating decision, the RO 
denied service
connection for right eye enucleation.  

2.  Evidence received subsequent to the April 1948 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for right eye enucleation.

3.  The increase in severity during service of the veteran's 
preexisting right eye disability was not due to the natural 
progress of the disease.   


CONCLUSIONS OF LAW

1.  The April 1948 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  Evidence received since the April 1948 rating decision is 
new and material, and
the claim for entitlement to service connection for right eye 
enucleation is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  Right eye enucleation was aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2001); 66 Fed. Reg. 45,620, 45,630-32  (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

By a February 2000 rating decision, the RO reopened the 
veteran's claim on the basis that new and material evidence 
had been submitted, but confirmed the prior denial on the 
merits.  The Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The VCAA 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
finds that the RO has informed the veteran of the evidence 
needed to reopen his claim and establish service connection, 
as set forth in the February 2000 rating decision.  The RO 
also provided assistance in obtaining new and material 
evidence.  The veteran was afforded a VA examination in 
December 1999.  The requirements under the law as pertains to 
new and material evidence claims have been met, and the Board 
will proceed with appellate review. 

Analysis

A review of the claims file reveals that the claim for 
service connection for right eye enucleation was previously 
denied by an April 1948 RO rating decision.  The veteran was 
notified of this decision and his appellate rights, but he 
did not appeal the decision and it became final.  38 U.S.C.A. 
§§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file prior to the RO's 
April 1948 rating decision included the veteran's service 
medical records which showed that the veteran entered service 
with blindness in his right eye and subsequently underwent an 
enucleation during service.  The basis for the prior denial 
by the RO was that aggravation of a pre-existing eye disorder 
was not shown.  The RO determined that the operation was a 
therapeutic measure designed to protect the good eye.

Evidence associated with the claims file after the RO's April 
1948 rating decision includes two VA examination reports, a 
medical opinion from a Board of two eye specialists, and a 
medical opinion from Dr. J.K.  The Board finds that this 
evidence is new and material as it bears directly and 
substantially on the question of whether the veteran's pre-
existing right eye disorder was aggravated during service.           
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, having determined that new and material 
evidence has been submitted, the claim is reopened and the 
Board will proceed to evaluate the merits of the claims on 
the basis of all evidence of record after ensuring that the 
duty to assist the veteran has been satisfied.


Service Connection for Right Eye Enucleation

After further review of the evidence, the Board finds that 
even though the VCAA was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
as the requirements under the new laws and regulations have 
been substantially met. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board incorporates by reference the previous 
discussion on the RO's compliance with the VCAA.   In 
addition, the Board notes that the veteran was provided with 
a copy of the July 2000 rating decision and the August 2000 
Statement of the Case.  The veteran was afforded another VA 
examination in May 2000 and the RO convened a Board of two 
eye specialists for a medical opinion.  According to an April 
2002 note to file, the veteran was provided notice of the 
VCAA; he responded that he had no additional evidence to 
submit.  Based on the foregoing, the Board concludes that the 
duties to notify and assist have been satisfied, and the 
Board will proceed with appellate review.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  

There are several medical opinions of record.  Dr. J.K. 
opines that "something" happened to the veteran's eye to 
cause it to be removed during service.  Dr. J.K. indicates 
that for an unknown reason, the veteran had experienced pain 
in the blind eye for ten years.  Dr. J.K. notes that having a 
blind eye that is not painful is better than having an 
artificial eye.  He then notes that since World War II, the 
prosthetic eye has caused the veteran much tearing and 
irritation not uncommon with a prosthetic eye.  Thus, Dr. 
J.K. appears to contend that the veteran's disability 
underwent an increase during service due to some incident of 
service.  He also appears to contend that the veteran 
currently suffers from residuals of insertion of the 
prosthetic eye.  In an addendum, Dr. J.K. adds that if a 
blind painful eye is not removed, the possibility exists that 
a process called sympathetic ophthalmia can ensue, causing 
the loss of the good unaffected eye.  Dr. J.K., however, made 
no indication that the process described occurred in the 
instant case.  

The report on the December 1999 VA examination shows that the 
examiner, based on a review of the claims folder, opined that 
the reasons for the enucleation are eye pain and glaucoma and 
notes that there is no mention of infection or no indication 
of a threat to the left eye.  This evidence is unfavorable to 
Dr. J.K.'s theory of the possibility of the presence of 
sympathetic ophthalmia.  Nevertheless, according to the 
medical opinion of the Board of two eye specialists, it is 
reasonable to recommend removal of the right eye at any time 
as there may be no signs of this process developing in the 
left eye.  They explain that the presence of any right eye 
contents outside the globe can always put that individual at 
risk for development of sympathetic ophthalmia that would 
lead to an autoimmune rejection of the left eye.  Having 
noted the foregoing, it is not clear how aggravation of the 
pre-existing eye condition could be shown when the process of 
sympathetic ophthalmia is clearly a natural progress of a 
blind painful eye or the presence of eye contents outside of 
the globe according to the cited medical opinions.

The medical opinion of the Board eye specialists notes that 
the veteran reported chronic right eye pain and headaches 
prior to service.  An examination revealed no evidence of an 
infection of the right eye and a good cosmetic appearance.  
Thus, there is no evidence of the tearing and irritation Dr. 
J.K. refers to in his letter.  The opinion notes that the 
veteran's pre-existing disorder may have become more 
symptomatic during service, but is not secondary to any 
particular military duties. The specialists indicate that 
typically glaucoma can be both a natural progression of the 
veteran's pre-existing right eye injury and a separate 
disease process, but that neither is likely due to military 
service.  The specialists do not explain why glaucoma as a 
separate disease process is not likely due to military 
service in the instant case.  The Board notes that provided 
glaucoma is the natural progression of the pre-existing eye 
disorder, then aggravation is not shown.  The specialists, 
however, also noted the possibility of glaucoma existing as a 
separate disease process.  The veteran is entitled to the 
presumption of soundness except as to all defects noted on 
entrance examination.  38 C.F.R. § 3.304(b).  The induction 
examination report does not note the presence of glaucoma in 
the right eye.  Service medical records show that the 
veteran's right eye was removed due to complaints of eye pain 
and headaches as well as glaucoma.  Given that glaucoma can 
develop as a separate disease process and no glaucoma was 
revealed at the veteran's induction examination, the 
possibility exists that the veteran's glaucoma is related to 
service.  The specialists indicated that certain tests for 
finding "chronic" glaucoma were not available back in the 
1940's, so the evidence does not definitively show that the 
veteran's glaucoma was not a chronic eye disease (6 months or 
more duration) versus simple intraocular pressure due to the 
pre-existing right eye wound.  Moreover, the specialists 
noted that a blind and painful right eye and possible 
"chronic" glaucoma are both reasonable indications to 
recommend enucleation.

After careful consideration of all the medical opinions of 
record, the Board does not find clear and unmistakable 
evidence that overcomes the presumption that an  increase in 
the veteran's eye disability is due to aggravation and not 
due to the natural progress of the pre-existing traumatic eye 
injury.   


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for right eye enucleation 
is reopened.  

Service connection for right eye enucleation is granted. 



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

